OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78211
                    .-..-. .-..-   . -.-   -      -     - - M^WSEr--1--
                OFPierAEBUS1N£38^"™**** ^---%
                STATE OF TEXAS
                PENALTY FOR
                                                             02.1R           $ 00.26s
2/20/2015       PRIVATE USE                                  0006557453     FEB 25 2015   '
                                                             MAILED FROM ZIP CODE 78701
Headley, Kenneth Michael Tr. Ct/No.*918022-A                                ,._...
                                                                     WR-78,731-01
On this day, the supplemental clerk's record, in response to the order issued by this
Court, has been received and presented^fn%J3^i5r? <*$,
                               ^rt^o/'-io^                                 AbelAcosta, Clerk
                        -^1%NNETlHlMieRAEL HEADLEY
                                                         ~11133735